DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 6-8, with respect to the allowance of the current application at this time have been fully considered but are not persuasive.
	Pertaining to the Applicant’s arguments/remarks, pgs. 6-8, particularly directed to the newly amended limitations to at least claims 1 and 18:
	The arguments/remarks state that the allowable subject matter(s) from Claim 10 is incorporated into Claims 1 and 18 respectively; however, claims 1 and 18 do not require a first electric component as seen in claim 10 and the associated claim limitations which are crucial to the allowability of Claim 10 and as such claims 1 and 18 as currently recited do not distinguish from the prior art(s) of record.
	All arguments directed to the same subject are responded in kind.
Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claim 21 recites the limitation "first electric component". There is insufficient antecedent basis for this limitation in the claim. There is no claimed “first electric component” in claim 1 from which the current claim depends and it is indefinite as to whether the “first electric component” comprises a combination of previously introduced elements as seen in claim 10, or whether an entirely separate electric component is being required and any relationship with the claimed semiconductor structure.
	Claim 22 recites the limitation "first electric component". There is insufficient antecedent basis for this limitation in the claim. There is no claimed “first electric component” in claim 18 from which the current claim depends and it is indefinite as to whether the “first electric component” comprises a combination of previously introduced elements as seen in claim 10, or whether an entirely separate electric component is being required and any relationship with the claimed semiconductor structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Ozawa (US 2009/0121322 A1) second embodiment in view of the first embodiment.

    PNG
    media_image1.png
    840
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    577
    media_image2.png
    Greyscale

Claim 1, Ozawa discloses A semiconductor structure (see Figs. 1 and 7-10, second embodiment; see [0060] “a semiconductor chip … the same components as those of the first exemplary embodiment are denoted by the same reference symbols, and the description thereof will be omitted as appropriate”;
Also see “Labeled Fig. 7 & Fig. 9” above for which it is noted that the broadest reasonable interpretation for “circuit region” is a region which comprises a circuit element, for “assembly isolation region” is a region named as an “assembly isolation” region, and for “seal ring region” is a region which comprises a seal ring element – the boundaries and elements contained in each of the regions are not limited further purely based on the name of the individual region; it is also noted that “assembly isolation” does not have a special definition or plain meaning as one of ordinary skill in the art would understand and does not structurally limit the region solely by the name), comprising:
a substrate (see Figs. 1 and 7-10 element 5, see [0063] “semiconductor substrate 5”);
a circuit region (see “Labeled Fig. 7 & Fig. 9” above, labeled element “Circuit Region”, includes at least portions of circuit elements 5, 6, 7a, 7b, 8,a, 9, 11h, 16, see [0064];
also see Figs. 1-2 and [0031] “The MOS transistor 13 which is the semiconductor element which is operable as the chip internal circuit” and [0061] “The semiconductor chip … inner region 2.”) over the substrate, comprising a device (see “Labeled Fig. 7 & Fig. 9” above, MOS capacitor device, includes at least portions of elements 6, 7, 8, 9, see [0063] “MOS capacitor 12a”) having a gate layer (see Figs. 1 and 7-10 element 8, see [0031] “The gate part 8 is formed by the gate insulation film such as a silicon oxide film and a gate electrode formed on the gate insulation film.”, [0063] “gate part 8a”);
a seal ring region (see “Labeled Fig. 7 & Fig. 9” above, labeled element “Seal Ring Region”, includes at least portions of element 1, see [0063] “seal ring 1”) over the substrate and surrounding the circuit region (see [0060-0061] “The semiconductor chip according to the second exemplary embodiment has the basic structure same to that of the first exemplary embodiment except the 
The described difference is that there are three seal rings elements 1a, and the same basic structure of triple seal “rings” means that as seen in Fig. 1B elements 1a of the second embodiment are three seal rings which surrounds the circuit region;
Also see [0062] “FIG. 7 shows a partially-enlarged schematic plan view around the frame region 3 of a semiconductor chip 102 according to the second exemplary embodiment.” And [0065] which lists benefits of the triple seal rings 1a which would not be possible if the seal rings did not surround the circuit region), comprising a seal ring structure (see Figs. 7-10 and “Second Labeled Fig. 7” above, labeled element “Seal Ring Structure”, includes elements 1, 11n, 11p, 11q, and 7a(7) which connects elements 1) having a first conductive layer (see “Labeled Fig. 7 & Fig. 9” above, elements 17 of element 1); and
an assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above, labeled element “Assembly Isolation Region”) between the circuit region and the seal ring region (see “Labeled Fig. 7 & Fig. 9” above), the first conductive layer extends from the seal ring region to the assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above, the first conductive layer elements 17 of element 1, has a portion which extends from the seal ring region to the assembly isolation region;
the interpretation is consistent with the Applicant’s invention as seen in elected invention represented in Figs. 1-2, particularly see the boundaries of seal ring region element 13 and the assembly isolation region element 12 that arbitrarily divides the first conductive layer element 51 into two portions);
wherein a portion of the gate layer extends into the assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above), the portion of the gate layer vertically overlaps with the portion of the first conductive layer in a plan view (see “Labeled Fig. 7 & Fig. 9” above), and the gate layer has a uniform thickness across the substrate (see “Labeled Fig. 7 & Fig. 9” above).

10.	Regarding Claim 2, Ozawa discloses the semiconductor structure of Claim 1, further comprising a first dielectric (see “Labeled Fig. 7 & Fig. 9” above, element 10, see [0063] “element protection film 10” and see [0032]) between the portion of the first conductive layer and the portion of the gate layer (see “Labeled Fig. 7 & Fig. 9” above).

11.	Regarding Claim 3, Ozawa discloses the semiconductor structure of Claim 1, wherein the gate layer has a uniform lower surface (see “Labeled Fig. 7 & Fig. 9” above).

12.	Regarding Claim 4, Ozawa discloses the semiconductor structure of Claim 2, wherein the gate layer further comprising a second dielectric different from the first dielectric (see “Labeled Fig. 7 & Fig. 9” above, second dielectric gate insulation film which is a second dielectric different from the first dielectric element 10 –  see [0031] “gate insulation film such as a silicon oxide film” and see [0032] “The element protecting film 10 is preferably formed so as to have a configuration of a single layer or stacked layers selected from a silicon oxide film (SiO), a silicon carbonate film (SiC), a silicon carbonitride film (SiCN), a silicon oxinitride film (SiON), and a silicon nitride film (SIN)” selected to be different).

13.	Regarding Claim 5, Ozawa discloses the semiconductor structure of Claim 1, further comprising a second conductive layer (see “Labeled Fig. 7 & Fig. 9” above, element 11h, see [0064] “gate electrode formed in the gate part 8a in the inner region 2 is electrically connected to the first wiring layer 17f through the contact 11h formed in the element protecting film 10”) in the circuit region and electrically connected to the gate layer (see “Labeled Fig. 7 & Fig. 9” above and [0064]).
Claim 6, Ozawa discloses the semiconductor structure of Claim 1, wherein the portion of the first conductive layer is above the portion of the gate layer in the assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above).

15.	Regarding Claim 7, Ozawa discloses the semiconductor structure of Claim 1, wherein the gate layer comprises a conductive portion and an insulating portion (see “Labeled Fig. 7 & Fig. 9” above, conductive portion element 8a and insulating portion element 9).

16.	Regarding Claim 8, Ozawa discloses the semiconductor structure of Claim 7, wherein the conductive portion of the gate layer comprises polysilicon (see [0031] “The gate electrode is formed by a silicide layer such as polycrystal Si (polysilicon)”).

17.	Regarding Claim 18, Ozawa discloses A method for manufacturing a semiconductor structure (see Figs. 1 and 7-10, second embodiment; see [0060] “a semiconductor chip … the same components as those of the first exemplary embodiment are denoted by the same reference symbols, and the description thereof will be omitted as appropriate”;
Also see “Labeled Fig. 7 & Fig. 9” above for which it is noted that the broadest reasonable interpretation for “circuit region” is a region which comprises a circuit element, for “assembly isolation region” is a region named as an “assembly isolation” region, and for “seal ring region” is a region which comprises a seal ring element – the boundaries and elements contained in each of the regions are not limited further purely based on the name of the individual region; it is also noted that “assembly isolation” does not have a special definition or plain meaning as one of ordinary skill in the art would understand and does not structurally limit the region solely by the name), comprising:
defining a circuit region (see “Labeled Fig. 7 & Fig. 9” above, labeled element “Circuit Region”, includes at least portions of circuit elements 5, 6, 7a, 7b, 8,a, 9, 11h, 16, see [0064];
also see Figs. 1-2 and [0031] “The MOS transistor 13 which is the semiconductor element which is operable as the chip internal circuit” and [0061] “The semiconductor chip … inner region 2.”), a seal ring region (see “Labeled Fig. 7 & Fig. 9” above, labeled element “Seal Ring Region”, includes at least portions of element 1, see [0063] “seal ring 1”), and an assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above, labeled element “Assembly Isolation Region”) between the circuit region and the seal ring region over a substrate (see “Labeled Fig. 7 & Fig. 9” above);
routing a first current conducting trace (see Figs. 1 and 7-10 element 8a, see [0031] “The gate part 8 is formed by the gate insulation film such as a silicon oxide film and a gate electrode formed on the gate insulation film.”, [0063] “gate part 8a”) from the circuit region into the assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above);
forming a seal ring structure (see Figs. 7-10 and “Second Labeled Fig. 7” above, labeled element “Seal Ring Structure”, includes elements 1, 11n, 11p, 11q, and 7a(7) which connects elements 1) surrounding the circuit region (see [0060-0061] “The semiconductor chip according to the second exemplary embodiment has the basic structure same to that of the first exemplary embodiment except the following point. In the first exemplary embodiment, single seal ring 1 is arranged to surround the outer periphery of the semiconductor chip 101; in the second exemplary embodiment, triple seal rings 1a are arranged.”;
The described difference is that there are three seal rings elements 1a, and the same basic structure of triple seal “rings” means that as seen in Fig. 1B elements 1a of the second embodiment are three seal rings which surrounds the circuit region;
Also see [0062] “FIG. 7 shows a partially-enlarged schematic plan view around the frame region 3 of a semiconductor chip 102 according to the second exemplary embodiment.” And [0065] which lists , wherein the seal ring structure comprises a second current conducting trace (see “Labeled Fig. 7 & Fig. 9” above, elements 17 of element 1, see [0035] “A trench (wiring trench) for providing the wiring line is formed in the first interlayer insulating film 15 and the first etching stopper film. In the trench, the first wiring layers 17a, 17b, and 17c are formed which include a copper layer (not shown)” and see [0064] “first wiring layer 17f … first wiring layer 17g”) extending from seal ring region into the assembly isolation region (see “Labeled Fig. 7 & Fig. 9” above);
wherein a portion of the first current conducting trace in the assembly isolation region vertically overlaps with a portion of the second current conducting trace in the assembly isolation region from a plan view (see “Labeled Fig. 7 & Fig. 9” above), and the portion of the second current conducting trace is above the portion of the first current conducting trace in the assembly region (see “Labeled Fig. 7 & Fig. 9” above).

18.	Regarding Claim 19, Ozawa discloses the semiconductor structure of Claim 18, further comprising forming an inter dielectric layer (see “Labeled Fig. 7 & Fig. 9” above, element 10, see [0063] “element protection film 10” and see [0032]) between the first current conducting trace and the second current conducting trace (see “Labeled Fig. 7 & Fig. 9” above).

19.	Regarding Claim 20, Ozawa discloses the semiconductor structure of Claim 18, wherein routing the first current conducting trace comprises pattering a polysilicon layer over the substrate (see [0031] “The gate electrode is formed by a silicide layer such as polycrystal Si (polysilicon)”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Ozawa (US 2009/0121322 A1), in view of Rahim (US 2010/0148304 A1).

21.	Regarding Claim 9, Ozawa discloses the semiconductor structure of Claim 7.
Ozawa does not disclose wherein the insulating portion comprises high-k dielectric layer.
Rahim discloses wherein the insulating portion comprises high-k dielectric layer (see Fig. 10 insulation portion element 88, see [0059] “If desired, the gate insulator may be formed from other insulating materials (e.g., so-called high-k dielectrics such as hafnium-based dielectrics, nitrides, oxynitrides, oxides other than silicon oxide, etc.).”).
The material of the insulating portion as taught by Rahim is incorporated as the material of the insulating portion of Ozawa.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the insulating portion comprises high-k dielectric layer as taught by Rahim as wherein the insulating portion comprises high-k dielectric layer of Ozawa because 


Allowable Subject Matter
22.	Claims 10-13, 15, and 17 are allowed.

23.	Claim 10, “a circuit region, comprising a gate structure having a conductive portion and an insulator portion over the substrate, a seal ring region surrounding the circuit region, comprising a seal ring structure having a first current conducting trace; and an assembly isolation region, separating the seal ring region and the circuit region, wherein a portion of the first current conducting trace of the seal ring structure extending into the assembly isolation region couples with a portion of the gate structure of the circuit region extending into the assembly isolation region, thereby forming a first electric component” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 10 incorporate the same allowable subject matter.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818